

114 S1480 IS: Lobbying and Campaign Finance Reform Act of 2015
U.S. Senate
2015-06-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1480IN THE SENATE OF THE UNITED STATESJune 2, 2015Mr. Bennet introduced the following bill; which was read twice and referred to the Committee on Rules and AdministrationA BILLTo provide limits on bundling, to reform the lobbyist registration process, and for other purposes.
	
 1.Short titleThis Act may be cited as the Lobbying and Campaign Finance Reform Act of 2015.
		2.Limitation on bundled contributions
 (a)In generalSection 315(a) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30116) is amended by adding at the end the following new paragraph:
				
 (10)For purposes of paragraph (1), any bundled contribution (as defined in section 304(i)(8)) forwarded by a person described in section 304(i)(7) to a committee described in section 304(i)(6) shall be treated both as a contribution made by the person forwarding such contribution and as a contribution made by the contributor..
 (b)Definition of bundled contributionClause (ii) of section 304(i)(A) of such Act is amended by inserting (whether in writing or otherwise) after other means. (c)Effective date (1)In generalThe amendment made by subsection (a) shall take effect on the date of the enactment of this Act.
 (2)Definition of bundled contributionThe amendment made by subsection (b) shall take effect 90 days after the date of the enactment of this Act.
 3.Lobbyist registration reformsSection 3(10) of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1602(10)) is amended by striking contact, other than and all that follows through 3-month period. and inserting contact over a 2-year period.. 4.Ban on soliciting campaign contributions from registered lobbyistsTitle III of the Federal Election Campaign Act of 1971 (52 U.S.C. 30101 et seq.) is amended by adding at the end the following new section:
			
				325.Solicitations of registered lobbyists
 (a)SenateA candidate for the office of Senator, an individual holding the office of Senator, an agent of such a candidate or an individual holding such office, or an entity directly or indirectly established, financed, maintained, or controlled by or acting on behalf of 1 or more such candidates or individuals holding such office may not solicit from any registered lobbyist funds in connection with any election for the office of Senator during any period in which the Senate is in session.
 (b)House of RepresentativesA candidate for Representative to, or Representative in, or Delegate or Resident Commissioner to, the Congress, an individual holding such an office, an agent of a candidate or an individual holding such an office, or an entity directly or indirectly established, financed, maintained, or controlled by or acting on behalf of 1 or more such candidates or individuals holding such an office may not solicit from any registered lobbyist funds in connection with any election for Representative to, or Representative in, or Delegate or Resident Commissioner to, the Congress during any period in which the House of Representatives is in session.
 (c)Registered lobbyistFor purposes of this section, the term registered lobbyist means any person who is described in subparagraph (A), (B), or (C) of section 304(i)(7). (d)Determination of when body is in sessionFor purposes of this section, the Senate or House of Representatives shall be considered to be in session during any period unless such body has adjourned for, or is in recess for, a period of 10 calendar days or longer..